DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Prior arts cited in this office action:
Fang et al. (US 20160289042 A1, hereinafter “Fang”) 
Burgos et al. (WO 2016050729 A1, hereinafter “Burgos”)
Grau et al. (US 20180158246 A1, hereinafter “Grau”)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1, 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Fang et al. (US 20160289042 A1, hereinafter “Fang”) and in view of Burgos et al. (WO 2016050729 A1, hereinafter “Burgos”).
Regarding claims 1, 7 and 15:
Fang teaches a method for facilitating inspection of a target object (Fang [0101], [0119], [0145], fig. 11  where Fang disclose a method, system and apparatus for detecting and/or tracking objects, such as objects shape, human, human shape, human face, etc.), the method comprising: 
receiving an image including the target object (Fang [0003], [0090], [0107]-[0108], figs. 4-6, 8-13, where Fang teaches capturing and/or receiving images including target object or objects from a capturing device such as camera and/or sensors);
applying a first mask to at least a portion of the image in order to mask one or more foreground objects that at least partially block view of the target object (Fang [0025]-[0027], [0068]-[0071], where Fang discloses filtering on the mask and segmenting the image where image that are occluded will appear as a small blob);
applying a second mask to at least a portion of the image in order to mask a background of the target object (Fang [0022], [0026], [0063]-[0064], figs. 4-6, 8-13, where Fang discloses performing background subtraction on the image); and
analyzing the image of the target object following application of the first and second masks in order to identify one or more regions of the target object that merit further inspection (Fang [0067]-[0071]).
Fang fail to explicitly teach if the occlusion of the target object is done by one or more foreground object.
(Burgos page 1 lines 20-28, page 5 lines 8-22, page 6 lines 1-6, figs. 3-5, 9).
Therefore, taking the teachings of Fang and Burgos as a whole, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to arrive at the claimed invention. it would have been obvious to separate the background objects form the foreground objects, separate the desired object from other objects including removing any object that occludes the desired object such that the desired object can processed (enhanced) so that it can be properly recognized.

Claims 2-6, 8-14, 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Fang et al. (US 20160289042 A1, hereinafter “Fang”) in view of Burgos et al. (WO 2016050729 A1, hereinafter “Burgos”) and in view of Grau et al. (US 20180158246 A1, hereinafter “Grau”).
Regarding claims 2, 9 and 19:
Fang in view of Burgos teaches all the limitations of this claim except wherein further comprising interpolating across one or more portions of the target object that are masked by the first mask in order to fill the one or more portions of the target object to which the view is at least partially blocked by the one or more foreground objects.
However, Grau in the same line of endeavor teaches method and system of providing user facial displays in virtual or augmented reality for face occluding head mounted display (Grau [0106], [0125], [0169], figs. 6-11).
Therefore, taking the teachings of Fang, Burgos and Grau as a whole, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to fill the occluded portion of the image using interpolation, since it is a well know technique in the art, when used provide predictable result of blending the area to allow display of the occluded object or objects for proper viewing and/or analysis.

Regarding claims 3, 10 and 20:
Fang in view of Burgos and in view of Grau teaches wherein applying the first mask comprises: accessing one or more models of predefined types of foreground objects;
fitting the one or more models to one or more foreground objects in the image; and defining the first mask based upon a respective model fit to a respective foreground object (Fang [0025]-[0026], [0061], [0083]. Burgos page 2 line 13-page 4 line 11, page 8 line 26-page 9 line 21, figs. 3-5, and 9; Grau [0074], [0081],  [0106], [0125], [0169], [0174],  figs. 6-11).
Regarding claims 4 and 11:
Fang in view of Burgos and in view of Grau teaches wherein applying the first mask comprises: scanning a scene including the target object that is a subject of the image to generate three dimensional surfaces of the one or more foreground objects; fitting the three dimensional surfaces to one or more foreground objects in the image; and defining the first mask based upon a respective three dimensional surface fit to a respective foreground object (Fang [0025]-[0026], [0061], [0078], [0083]. Burgos page 2 line 13-page 4 line 11, page 8 line 26-page 9 line 21, figs. 3-5 and 9; Grau [0074], [0081],  [0106], [0125], [0169], [0174],  figs. 6-11).
Regarding claims 5 and 12:
Fang in view of Burgos and in view of Grau teaches wherein applying the second mask comprises: accessing one or more models of candidate target objects; fitting the one or more models to the target object in the image; and defining the second mask based upon a respective model fit to the target object (Fang [0025]-[0026], [0061], [0078], [0083]. Burgos page 2 line 13-page 4 line 11, page 8 line 26-page 9 line 21, figs. 3-5 and 9; Grau [0074], [0081],  [0106], [0125], [0169], [0174],  figs. 6-11).
Regarding claims 6 and 13:
Fang in view of Burgos and in view of Grau teaches wherein applying the second mask comprises: scanning a scene including the target object that is a subject of the image to generate a three dimensional surface of the target object; fitting the three dimensional surface to the target object in the image; and defining the second mask based upon a respective three dimensional surface fit to the target object (Fang [0025]-[0026], [0061], [0078], [0083]. Burgos page 2 line 13-page 4 line 11, page 8 line 26-page 9 line 21, figs. 3-5, and 9; Grau [0074], [0081],  [0106], [0125], [0169], [0174],  figs. 6-11).
Regarding claims 7, 14 and 18:
Fang in view of Burgos and in view of Grau teaches further comprising causing one or more markers to be displayed in order to indicate the one or more regions of the target object that have been identified to merit further inspection (Fang [0025]-[0026], [0061], [0078], [0083]. Burgos page 2 line 13-page 4 line 11, page 8 line 26-page 9 line 21, figs. 3-5, and 9; Grau [0074], [0081],  [0106], [0125], [0169], [0174],  figs. 6-11).
Regarding claim 16:
Grau [0001], [0026], [0074], [0081],  [0106], [0125], [0169], [0174],  figs. 6-11).
Regarding claim 17:
Fang in view of Burgos and in view of Grau teaches wherein the head-worn augmented reality display device comprises augmented reality glasses Grau [0001], [0026], [0074]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEDNEL CADEAU whose telephone number is (571)270-7843.  The examiner can normally be reached on Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/WEDNEL CADEAU/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        February 10, 2021